Citation Nr: 0714128	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  96-36 988A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and daughter




ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active military service from August 1940 to August 1945.  He 
died on November [redacted], 1995.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In February 1997, the appellant and her daughter testified at 
an RO hearing; a copy of the hearing transcript is associated 
with the record.

In June 1999, the Board remanded the case to the RO for 
additional development.  The Board notes that, subsequent to 
the remand, the veteran's claims file was misplaced and was 
rebuilt.  The Board must now work with what evidence is 
currently in the record.  

The Board notes that, in March 2007, the appellant withdrew 
her original August 1996 request for an appeals hearing at 
the RO.  There is no further indication that the appellant or 
her representative have requested that the hearing be 
rescheduled, thus, the Board deems the appellent's request 
for a hearing withdrawn.  38 C.F.R. §§ 20.700-20.704 (2006).

This case is now before the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran died in November [redacted], 1995.  The immediate 
cause of death was listed as cardiac arrest due to, or as a 
consequence of, hypertensive cardio-vascular disease.  
Another significant condition contributing to death but was 
not related to the immediate cause of death was acute gastric 
dilatation.

2.  The appellant was married to the veteran at the time of 
his death.

3.  At the time of the veteran's death, he was service-
connected for an anxiety disorder rated as 50 percent 
disabling, residuals of second-degree burns of the right hand 
rated as 10 percent disabling, and multiple scars with tender 
scars to lips and right ear rated as 10 percent disabling.

4.  There is no competent evidence that establishes a nexus 
between the cause of the veteran's death and service, or 
shows that the veteran's service-connected disabilities 
substantially or materially contributed to the cause of his 
death.


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to, by a disability or disease 
incurred in or aggravated by active military service, and a 
disease or disability may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2006). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board observes that the initial unfavorable decision was 
issued in December 1995, prior to the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006)).  Nevertheless, the claimant has been provided 
with the content-complying notice required under the holding 
in Pelegrini, which was issued prior to the issuance of the 
Supplemental Statement of the Case (SSOC) in November 2006.  
Therefore, the Board finds that any defect with respect to 
VA's notice requirement in this case was harmless error for 
the reasons specified below.  See VAOPGCPREC 7-2004.  A 
February 2006 VA notice and duty to assist letters satisfied 
VA's duty to notify under 38 U.S.C. § 5301(a) and 38 C.F.R. 
§ 3.159, as it informed the appellant of what evidence was 
needed to establish service connection for the cause of the 
veteran's death, of what VA would do or had done, and what 
evidence she should provide, and informed the appellant that 
it was her responsibility to help VA obtain evidence 
maintained by state or local governmental authorities and 
medical, employment or other non-government records necessary 
to support her claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In November 
2006, the appellant was provided with notice of the type of 
evidence necessary to establish an effective date, if service 
connection was granted on appeal.  Since service connection 
is being denied, no effective date will be assigned, so the 
Board finds that there can be no possibility of any prejudice 
to the claimant under the holding in Dingess.  The appellant 
and her representative have not alleged any prejudice with 
respect to the timing of the notification, nor has any been 
shown.

Regarding the VA's duty to assist, the Board must note that, 
on remand, the veteran's claims file was misplaced after it 
was sent to the VA Medical Center in Decatur, Georgia for 
medical opinions.  As the veteran's claims file was 
misplaced, the Board finds that the VA has a heightened duty 
to assist the appellant with her claim.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The VA's efforts to 
locate the veteran's claims file were unsuccessful and the 
appellant was sent a notice letter in February 2006 notifying 
her of the missing claims folder.  The February 2006 letter 
also informed the appellant of the evidence of record, what 
evident VA would obtain, and what information she should 
submit.  In July 2006 another VA notice letter was sent 
informing the appellant that she needed to submit any 
additional information she had regarding the veteran's 
previous health care providers.  In particular, the appellant 
was asked to sign authorizations for release of information 
or to get records and submit them herself and to provide 
medical evidence showing that the disability causing death 
was incurred in or aggravated in service.  In response, the 
appellant submitted treatment reports from St. Mary's 
hospital, Walton County hospital, a statement from K. C. 
Ramesh, M.D., and several lay statements.  No further 
releases were signed by the appellant.  The veteran's claims 
file was later rebuilt.

The Board finds that VA has obtained, or made reasonable 
efforts to obtain, all evidence which might be relevant to 
the issue on appeal and that VA has satisfied, to the extent 
possible, the duty to assist.  Non-VA and VA medical records, 
VA medical opinions, a hearing transcript, private 
physicians' statements, and other lay statements have been 
associated with the record.  Further, in compliance with the 
Board's June 1999 remand, the VA obtained VA medical opinions 
from cardiovascular, psychiatric, and gastric specialists.  
Thus, the Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim, 
which VA has not sought.  All the while, the Board recognizes 
that not all documents previously of record were capable of 
being replaced; nevertheless, the Board must now work with 
what evidence is currently in the record.  In November 2006, 
VA readjudicated the appeal and issued a supplemental 
statement of the case (SSOC).  Given the foregoing, the Board 
finds that VA has substantially complied with the Board's 
June 1999 remand with regard to this appeal.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).  

Based on the above, the Board finds that the purpose behind 
the duty to notify and assist requirements have been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 
(2006); Ruiz v. Gober, 10 Vet. App. 352 (1997).  Certain 
chronic disabilities, such as hypertension and cardiovascular 
disease, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  In short, 
the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of 
death.  For a service-connected disability to be the 
principal (primary) cause of death, it must alone or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that it combined to cause death, or that it 
aided or lent assistance to the production of death.  That 
is, that there was a causal connection.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2006); see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

At the aforementioned hearing, the appellant and her daughter 
claimed that the veteran's service-connected anxiety disorder 
caused bad eating habits that resulted in stomach ulcer.  
They contend further that this ulcer contributed to the acute 
gastric dilation that was another significant condition 
contributing to death but was not related to the immediate 
cause of death.

At the time of his death, on November [redacted], 1995, the appellant 
was married to the veteran and he was service-connected for 
anxiety disorder rated as 50 percent disabling, residuals of 
second-degree burns of the right hand rated as 10 percent 
disabling, and multiple scars with tender scars to lips and 
right ear rated as 10 percent disabling.  The veteran's 
certificate of death lists the immediate cause of death as 
cardiac arrest due to, or as a consequence of, hypertensive 
cardio-vascular disease.  Another significant condition 
contributing to death but was not related to the immediate 
cause of death was acute gastric dilatation.  The veteran was 
not service connected for any of the diseases or conditions 
listed on the certificate of death.  

The evidence does not support service connection on a 
presumptive or direct basis.  The veteran's hypertensive 
cardio-vascular disease and acute gastric dilatation neither 
begun in service nor were manifested within one year of 
discharge.  Although original service medical records have 
been lost, the August 2006 Statement of the Case indicates 
that those medical records did not show treatment for or 
diagnosis of chronic cardiovascular or gastric disorders in 
service.  Medical treatment records from Walton County 
Hospital show that the veteran's first diagnosis of gastritis 
only dates back to December 1973; approximately 30 years 
after his discharge from military service.  Treatment records 
also show that the earliest note of a cardiovascular disorder 
involves a light heart attack in 1965 approximately 20 years 
after the veteran's service.  In November 1985, the veteran 
was diagnosed with atherosclerotic heart disease.  
Subsequently, the veteran continued to seek treatment at the 
Walton County Hospital for controlled hypertension and 
atherosclerotic heart disease up to the time of his death in 
November 1995.  Given the above evidence and the lack of a 
medical nexus opinion linking the veteran's cardiovascular 
and gastric disorders to service, service connection (due to 
hypertensive cardio-vascular disease and acute gastric 
dilatation) is not warranted under the presumptive provisions 
of 38 C.F.R. §§ 3.307, § 3.309(a) nor on a direct basis under 
38 C.F.R. §§ 3.303 and 3.312.

In reference to the appellant's argument that the veteran's 
service-connected anxiety disorder constitutes a contributory 
cause, the evidence must show that such a disorder 
contributed substantially or materially aided in the 
production of death.

In support of the appellant's claim, the veteran's primary 
physician, Dr. Ramesh, submitted statements in February 1996 
and February 1998.  In his February 1996 letter, Dr. Ramesh 
stated that the veteran had anxiety attacks ever since his 
discharge from the U.S. Navy.  Such attacks have contributed 
to his ulcer and hypertension.  Further, in February 1998, 
Dr. Ramesh stated that the veteran's anxiety disorder caused 
many health complications, including ulcers and hypertension, 
which contributed to years of poor health that, ultimately, 
led to his death.  

In August 2006, the veteran's rebuilt claims file was 
reviewed by a VA specialist for mental disorders.  The 
veteran's claims folder was completely reviewed, including 
the death certificate, medical records, and Dr. Ramesh's 
statements.  The examiner considered the veteran's past 
family history of nervous disorders and hypertension along 
with the veteran's past use of alcohol.  After considering 
the evidence, the examiner stated that there were potentially 
many factors that contributed to the veteran's death.  
However, the examiner found that the veteran's anxiety 
attacks, and the medications that he took thereof, were less 
likely as not have contributed substantially to the veteran's 
cause of death.

A VA gastroenterology specialist also reviewed the veteran's 
claims file.  The examiner reviewed the complete claims file.  
A review of the veteran's records showed that he had a 
history of alcoholic gastritis.  At the time of his hospital 
admission in November 1995, the veteran had evidence of acute 
gastric dilation.  This could be secondary to delayed gastric 
emptying, as well as, pyloric obstruction.  The examiner 
further stated that anxiety could contribute to ulceration 
and gastritis, but is not the primary cause.  Likewise, 
anxiety medication like valium could contribute to delay 
gastric emptying, but could not be the cause of pylori 
stenosis, which was present in the veteran.  Give the above 
analysis, the gastroenterology examiner opined that acute 
gastric dilation is less likely as not caused by, or a result 
of, the veteran's service-connected anxiety disorder or the 
medications that he took therefore.

Lastly, a VA cardiology examiner reviewed the veteran's 
claims file in September 2006.  The examiner reviewed the 
claims file and opined that even though anxiety may have 
contributed to the veteran's hypertension, hypertension 
itself was only one of the veteran's cardiac risk factors.  
Other risk factors consisted of the veteran's family history 
of heart disease, smoking, gender, and age.  Given the 
various factors, the examiner found that the veteran's 
anxiety disorder was likely a minor contributor to his 
overall cardio health.  Thus, the examiner opined that death 
due to cardiac arrest secondary to hypertensive heart disease 
is less likely as not caused by, or as a result of, the 
veteran's service-connected anxiety, or the medication that 
he took therefore.

After a careful review of the veteran's claims file and the 
above medical opinions, the Board finds that Dr. Ramesh's 
statements, contained in the claims file, is of less 
probative value in this appeal.  In a sense, Dr. Ramesh's 
opinion is consistent with those of the VA specialists in 
that the veteran's anxiety disorder had some effect on the 
veteran's health and his hypertension and ulcers.  However, 
Dr. Ramesh did not substantiate his medical opinion with any 
more discussion or analysis of the veteran's conditions to 
indicate that his anxiety disorder contributed substantially 
or materially to cause his death.  The Board considers a 
physician's opinion to be of less weight and credibility when 
the basis of the opinion is shown to be less than complete or 
contradicted by other evidence.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).  Along the same lines, medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  In contrast, the VA specialists 
provided detailed analysis of the veteran's medical history 
in support of their medical opinions.  Moreover, there was an 
agreement among the mental health, gastroenterology, and 
cardiology examiners as to the fact that the veteran's 
anxiety disorder had less than substantial effects in 
producing the veteran's death.  Therefore, the Board finds 
that the veteran's death due to hypertensive heart disease 
and acute gastric dilatation is less likely as not caused by, 
or as a result of, the veteran's service-connected anxiety, 
or the medication that he took therefore.

The appellant and her representative may believe that there 
was a causal relationship between the veteran's service and 
his death.  However, the Board notes that there is no 
indication that they possess the requisite knowledge, skill, 
experience, training, or education to qualify as a medical 
expert for their statements to be considered competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay persons are not considered competent to offer medical 
opinions regarding causation or diagnosis.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

There is no medical evidence that the cardiac arrest due to 
hypertensive cardio-vascular disease and acute gastric 
dilation, which led to the veteran's demise, had its onset 
due to service, including on a presumptive basis, and there 
is no evidence that the disease was otherwise causally linked 
to an injury or disease of service origin, including the 
medication taken for the veteran's anxiety disorder.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for the cause of the 
veteran's death.  As a preponderance of the evidence is 
against the award of service connection for the cause of the 
veteran's death, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


